DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al., US Pg. Pub. No. (2019/0291856) referred to herinafetr as Kaufman in view of Villa US Pg. Pub. No. (2019/0340933) referred to hereinafter as Villa.
As per claim 1, Kaufman teaches a system, comprising: a memory; and a processor coupled to the memory and configured to: receive a takeoff location and a landing location for an autonomous vertical takeoff and landing (VTOL) vehicle that includes a plurality of rotors (see at least abstract, summary, Para 44, 52, 57,); determine a set of one or more desired forces or moments for the autonomous VTOL vehicle based at least in part on autonomous and noise-reduced flight trajectory (see at least abstract, summary, Para 58, 67, 77, 83); and determine a plurality of motor control signals for the plurality of rotors based at least in part on the set of one or more desired forces or moments (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83).  Kaufman do not expressly teach determine an autonomous and noise-reduced flight trajectory for the autonomous VTOL vehicle based at least in part on the takeoff location, the landing location, a jerk function, and a noise function, including by minimizing the jerk function and minimizing the noise function.  However Villa teaches determine an autonomous and noise-reduced flight trajectory for the autonomous VTOL vehicle based at least in part on the takeoff location, the landing location, a jerk function, and a noise function, including by minimizing the jerk function and minimizing the noise function (see at least Para 22 and 35).  Therefore it would have been obvious to one of ordinary skill in the art before the invention was filed to incorporate the teachings of Villa into the disclosure of Kaufman in order to provide the user with an a provisioned route. 

As per claim 2, Kaufman teaches a system recited in claim 1, wherein: the autonomous VTOL vehicle includes an overwater vehicle that includes a float having a top surface; the plurality of rotors includes an inboard rotor that is disposed on the top surface of the float (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83); and the plurality of rotors includes an outboard rotor that is disposed on a distal end of a boom that extends outward from a fuselage (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83).

As per claim 3, Kaufman teaches a system recited in claim 1, wherein the autonomous and noise-reduced flight trajectory has one or more of the following properties compared to an autonomous flight trajectory that is determined without using the noise function (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83): a longer trajectory, a longer flight duration, a lower maximum speed, or a higher cruising altitude (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83).

As per claim 4, Kaufman teaches a system recited in claim 1, wherein: the plurality of rotors includes a first rotor and a second rotor (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83); and determining the plurality of motor control signals for the plurality of rotors includes determining a first deconflicted motor control signal for the first rotor and a second deconflicted motor control signal for the second rotor, wherein the first deconflicted motor control signal and the second deconflicted motor control signal cause the first rotor and the second rotor to respectively rotate at a frequency difference that exceeds a threshold (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83).

As per claim 5, Kaufman teaches a system recited in claim 1, wherein: the plurality of rotors includes a first rotor and a second rotor; determining the plurality of motor control signals for the plurality of rotors includes determining a first deconflicted motor control signal for the first rotor and a second deconflicted motor control signal for the second rotor, wherein the first deconflicted motor control signal and the second deconflicted motor control signal cause the first rotor and the second rotor to respectively rotate at a frequency difference that exceeds a threshold (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83); and the first rotor and the second rotor include a first center inboard rotor and a second center inboard rotor (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83).


As per claim 7, Kaufman teaches a system recited in claim 1, wherein: the plurality of rotors includes a first phase-locked rotor and a second phase-locked rotor (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83); and determining the plurality of motor control signals for the plurality of rotors includes determining a first phase-locked motor control signal for the first phase-locked rotor and a second phase-locked motor control signal for the second phase-locked rotor, wherein the first phase-locked motor control signal and the second phase-locked motor control signal cause the first phase-locked rotor and the second phase-locked rotor to respectively rotate at a fixed phase difference (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83).

As per claim 8, Kaufman teaches a system recited in claim 1, wherein: the plurality of rotors includes a first phase-locked rotor and a second phase-locked rotor; determining the plurality of motor control signals for the plurality of rotors includes determining a first phase-locked motor control signal for the first phase-locked rotor and a second phase-locked motor control signal for the second phase-locked rotor, wherein the first is phase-locked motor control signal and the second phase-locked motor control signal cause the first phase-locked rotor and the second phase-locked rotor to rotate at a fixed phase difference (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83); and the first phase-locked rotor and the second phase-locked rotor include a first center inboard rotor and a second center inboard rotor (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83).

As per claim 9, Kaufman teaches a system recited in claim 1, wherein determining the plurality of motor control signals for the plurality of rotors includes: determining whether a control margin exceeds a threshold; in the event it is determined that the control margin exceeds the threshold, determining at least one noise-reduced motor control signal for the plurality of rotors (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83); and in the event it is determined that the control margin does not exceed the threshold, determining a non-noise-reduced motor control signal for each of the plurality of rotors (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83).

As per claim 10, Kaufman teaches a system recited in claim 1, wherein determining the plurality of motor control signals for the plurality of rotors includes: determining whether a moving window of past motor control signals satisfies a steady state criteria; in the event it is determined that the moving window of past motor control signals satisfies the steady state criteria, determining at least one noise-reduced motor control signal for the plurality of rotors (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83); and in the event it is determined that the moving window of past motor control signals does not satisfy the steady state criteria, determining a non-noise-reduced motor control signal for each of the plurality of rotors (see at least abstract, summary, Para 44, 52, 57, 58, 67, 77, 83).
As per claims 11-15 and 17-20, the limitations of claims 11-15 and 17-20 are similar to the limitations of claims 1-5 and 7-10, therefore they are rejected based on the same rationale.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665